t c summary opinion united_states tax_court michael d hirsch and jane hirsch petitioners v commissioner of internal revenue respondent docket no 28402-13s filed date michael d hirsch and jane hirsch pro sese rose e gole jane j kim and eliezer klein for respondent summary opinion panuthos chief special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not unless otherwise indicated subsequent section references are to the continued reviewable by any other court and this opinion shall not be treated as precedent for any other case respondent determined federal_income_tax deficiencies and accuracy- related penalties as follows year deficiency dollar_figure big_number big_number penalty sec_6662 dollar_figure big_number big_number after concessions the issues for decision are whether petitioners are entitled to foreign_earned_income exclusions of dollar_figure dollar_figure and dollar_figure for continued internal_revenue_code code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure respondent concedes that petitioners are entitled to deduct dollar_figure dollar_figure and dollar_figure of home mortgage interest for tax years and respectively and dollar_figure dollar_figure and dollar_figure of real_estate_taxes for tax years and respectively additionally petitioners are entitled to deduct dollar_figure of state_and_local_income_taxes paid for although at trial respondent took issue with the capital_loss carryforwards of dollar_figure for each of the and years he conceded this issue in his memorandum of law petitioners concede that they received dollar_figure in unreported taxable interest_income for tax_year and dollar_figure and dollar_figure in unreported taxable state_income_tax refunds from the states of new york and new jersey respectively for tax_year tax years and respectively whether petitioners are entitled to employee_business_expense deductions claimed on schedules a itemized_deductions for petitioner michael d hirsch’s travel_expenses between israel and the united_states of dollar_figure dollar_figure and dollar_figure for tax years and respectively and whether petitioners are liable for accuracy-related_penalties under sec_6662 of dollar_figure dollar_figure and dollar_figure for tax years and respectively background some of the facts have been stipulated and we incorporate the stipulation and the accompanying exhibits by this reference at the time the petition was timely filed petitioners resided in israel during the years in issue michael d hirsch petitioner a u s citizen was employed full time by merrill lynch pierce fenner smith inc merrill lynch as a team member of the lynnvest group with the job title of investment associate petitioner serviced only clients of the lynnvest group petitioner was initially hired by advest inc advest in as an investment adviser and after merrill lynch acquired advest in petitioners claimed foreign_earned_income exclusions of dollar_figure and dollar_figure for tax years and respectively but conceded that they are not entitled to foreign_earned_income exclusions in excess of dollar_figure and dollar_figure for tax years and respectively petitioner became an employee of merrill lynch petitioner resigned from merrill lynch in date during the years in issue the lynnvest group’s offices were in new jersey approximately of the lynnvest group’s clients were based in the united_states and approximately of the lynnvest group’s income was from investment management fees paid_by clients while working for merrill lynch petitioner specialized in multifund portfolios petitioner’s responsibilities included meeting and consulting with prospective and current clients selecting funds in which to invest and reviewing all portfolios at least monthly petitioner also performed quantitative and qualitative research into mutual funds for client investments which included telephone and in-person discussions with fund managers petitioners moved to israel in at the time of the move petitioner was employed by republic national bank as chief investment officer petitioners owned a home in israel which was their primary residence and paid real_estate_taxes on this property petitioners were citizens of both israel and the united_states and they voted in israeli local and national elections in addition to absentee the parties agree that the move to israel in was for both personal and business reasons voting in u s elections petitioners were not members of any clubs or organizations based in the united_states but were members of a synagogue and the english speakers residents association esra in israel petitioner’s decision to live in israel during the years in issue was motivated by his personal preference to reside there petitioner continued to reside in israel after his employment with republic national bank ended when petitioner began working for merrill lynch in the company was well aware that he was living in israel however merrill lynch did not require that he live in israel petitioner split his work time between israel and the united_states spending approximately two-thirds of his time in israel and one-third of his time in the united_states petitioner was in the united_states for at least and days in and respectively petitioner did not have a regular schedule but tried to be in the united_states at least once a month skipping months such as december when clients might not be available a typical trip to the united_states lasted about days with petitioner departing from israel on the sunday of the first week and returning on wednesday evening of the second week if petitioner had clients in manhattan he would work out of the citicorp center office which was designated the international office for employees based overseas during these trips petitioner would stay at his daughter’s home in new york petitioner used his sister-in-law’s address in new york as his mailing address for merrill lynch petitioner’s forms w-2 wage and tax statement issued by merrill lynch for the relevant tax years were mailed to his sister-in- law’s address and the same address was listed as petitioner’s personal address in merrill lynch personnel records additionally petitioner owned a car in the united_states which was registered in his name using his sister-in-law’s address in new york petitioner was limited by the firm and his licensing as to where he could conduct business according to merrill lynch’s records petitioner was authorized to work only out of the branch offices where the lynnvest group was located and merrill lynch’s various office locations in new jersey and new york petitioner’s home in israel was not listed in merrill lynch employee records as an alternate work location additionally petitioner was not authorized to work out of the merrill lynch office in tel aviv israel and merrill lynch did not provide petitioner with an israeli telephone number when he was working in israel petitioner was not licensed to conduct business in israel and was not registered by merrill lynch with the financial industry national regulatory association finra in israel registration is required for investment associates and financial advisers in countries in which they conduct business petitioner’s ability to conduct business was limited by laws on u s citizens working abroad including in israel on date advest issued a memorandum to petitioner limiting his ability to contact or meet with clients in israel while in israel petitioner could not solicit contact meet with or have discussions or communications with existing or potential clients further petitioner could not add any new client accounts or open new_accounts related to existing clients in israel regardless of petitioner’s location this policy remained in place when merrill lynch acquired advest and merrill lynch issued a memorandum on date to that effect while in israel petitioner was limited to reviewing and monitoring trades and client portfolios and relaying this information to the branch office because of these restrictions petitioner could not seek out clients or work with clients in israel he could only respond to clients seeking out his services petitioner could not call a client or a prospect or advertise in any way he could only react to a client by answering a telephone call or meeting with a person that sought him out in israel if he or she wanted to meet the parties agree that post-9 laws regulating u s citizens working abroad limited petitioner’s ability to conduct business in israel there petitioner could not return missed calls when in israel he could only answer the telephone when a client called before petitioner starting working at advest in he established an arrangement with charles lipton this arrangement continued throughout the years in issue as part of this arrangement mr lipton was responsible for operational and administrative matters and was in charge of sales and petitioner had the role of investment manager petitioner and mr lipton decided to work under one broker number with the number in mr lipton’s name in the u s and petitioner and mr lipton split profits evenly during his time in israel petitioner performed investment management research and portfolio management work merrill lynch’s operating system was installed on a laptop and petitioner had full access to the merrill lynch system to check daily activity or new client accounts information he needed to perform his investment research and portfolio management work in israel petitioner kept work files in his home in israel which consisted of notes from prior meetings and calls with portfolio managers of various funds the files at his home in israel could have been moved to the united_states and stored there merrill lynch did not reimburse travel and other expenses for investment associates including petitioner for the years in issue petitioners timely filed their joint federal_income_tax returns for and respondent issued a notice_of_deficiency disallowing petitioners’ foreign_earned_income exclusions and unreimbursed employee expense deductions among other items petitioners timely filed with the court a petition seeking redetermination of the deficiencies as well as the accuracy-related_penalties for the reported unreimbursed employee_expenses petitioner provided copies of airplane travel invoices to respondent in the amounts of dollar_figure dollar_figure and dollar_figure for and respectively petitioner also produced copies of receipts for taxicabs parking tolls and other fees but there are discrepancies with some of the receipts discussion i burden_of_proof in general the commissioner’s determination set forth in a notice_of_deficiency is presumed correct and the taxpayer has the burden of proving see supra note for a discussion of other income and expense items in the notice_of_deficiency that were conceded by the parties petitioner provided respondent with copies of travel receipts including taxicab parking and toll fees as exhibit 11-p petitioner offered the receipts as evidence while respondent objected to some of the receipts on grounds of hearsay and authenticity we need not make any ruling given our holding infra otherwise rule a 290_us_111 pursuant to sec_7491 the burden_of_proof as to factual matters shifts to the commissioner under certain circumstances petitioners did not allege or otherwise show that sec_7491 applies see sec_7491 and b therefore petitioners bear the burden_of_proof on the issues raised in the notices of deficiency see rule a ii foreign_earned_income_exclusion sec_61 specifies that e xcept as otherwise provided gross_income includes all income from whatever sources derived the united_states employs a worldwide tax system taxing its citizens on their income regardless of its geographic sources there are exceptions to the general_rule such as the foreign_earned_income_exclusion under sec_911 however exemptions and exclusions from taxable_income are construed narrowly and the taxpayers must bring themselves within the clear scope of the exclusions see eg 336_us_28 sec_911 provides that a qualified_individual may elect to exclude from gross_income subject_to limitations set forth in subsection b his or her foreign_earned_income foreign_earned_income is the income earned from services performed within a foreign_country sec_911 to be entitled to this exclusion a taxpayer must satisfy two distinct requirements first he must be an individual whose tax_home is in a foreign_country sec_911 second he must be either a bona_fide_resident of a foreign_country or countries for an uninterrupted period which includes an entire taxable_year or a u s resident or citizen present in a foreign_country during at least days in a 12-month_period sec_911 and b since the parties agree that petitioners are bona_fide residents of israel a foreign_country we need not consider whether petitioner qualifies as a bona_fide_resident of a foreign_country or countries for an uninterrupted period which includes an entire taxable_year see sec_911 thus we consider whether petitioner’s tax_home during the years through was in israel under sec_911 sec_911 defines the term tax_home for an individual taxpayer as his home for purposes of sec_162 under sec_162 a taxpayer’s tax_home is generally considered to be the location of his regular or principal_place_of_business and not where his personal_residence is located 74_tc_578 a taxpayer’s abode is his personal_residence and for purposes of sec_911 abode has a domestic rather than vocational meaning bujol v commissioner tcmemo_1987_230 53_tcm_762 aff’d without published opinion 842_f2d_328 5th cir the court determines the taxpayer’s country of abode by considering where he has the strongest economic family and personal ties id t c m cch pincite see evans v commissioner tcmemo_2015_12 at a principal_place_of_business can be identified by looking at the employer’s practices and the place the employer has identified as the taxpayer’s principal_place_of_business in its records see bjornstad v commissioner tcmemo_2002_47 wl at sislik v commissioner tcmemo_1989_495 58_tcm_115 aff’d per curiam u s app lexis d c cir date in sislik the taxpayer a commercial pilot for pan am was a bona_fide_resident of nassau bahamas for solely personal reasons sislik v commissioner t c m cch pincite the taxpayer’s base station where pan am considered his flights to originate was john f kennedy international airport jfk in new york id pincite on paper a pan am pilot’s flight patterns originated and returned to his base station and his administrative since petitioner resided in israel at the time the petition was filed appeal of any decision if a decision in this case were appealable would be to the court_of_appeals for the district of columbia circuit see sec_7463 sec_7482 sec_7701 we have previously held that even though a case is designated a small_tax_case and not subject_to appeal the court’s holding in golsen will apply see 54_tc_742 aff’d 445_f2d_985 10th cir records were maintained there id additionally the taxpayer was under the administrative supervision of his base station except when in flight when he was supervised by the nearest pan am base station id the court held for these reasons the taxpayer’s identifiable principal_place_of_business and thus his tax_home was jfk in new york id pincite further in bjornstad v commissioner wl at the taxpayer was employed as a musician with a band based in chicago illinois but chose to live in stoughton wisconsin with his parents so he could save money the taxpayer would regularly travel by bus to chicago for a long weekend leaving on thursday or friday and returning on monday id the taxpayer traveled to chicago because the band performed regular shows in the city including a regular show sunday nights at a nightclub and the band would depart from chicago when it traveled to other cities for engagements id for these reasons the court held that the taxpayer’s regular place of business was in chicago and thus chicago was the taxpayer’s tax_home id at we find that petitioner’s abode was in israel petitioners lived in israel and owned a house on which they paid real_estate_taxes petitioners had israeli citizenship voted in israeli elections and were members of a synagogue and esra in israel petitioner traveled to the united_states only to meet with clients and perform other work-related duties petitioner did not maintain a residence in the united_states when he was in town for work he stayed at his daughter’s house in new york thus petitioner’s strongest economic family and personal ties were in israel see evans v commissioner at bujol v commissioner t c m cch pincite we conclude that petitioner’s tax_home was in the united_states and not israel similar to the taxpayer’s employer in sislik which designated jfk airport in new york as the base of operations petitioner’s employer identified the lynnvest group’s new jersey offices as petitioner’s authorized work location his principal_place_of_business according to merrill lynch’s records petitioner worked out of the new jersey offices and had an address where he received his mail from merrill lynch including his forms w-2 in nearby new york petitioner was also authorized to work out of other locations in new jersey and new york but according to employment records he was not authorized to work out of his home in israel or out of the merrill lynch office in tel aviv israel merrill lynch did not provide petitioner with an israeli telephone number or office space see bjornstad v commissioner wl at sislik v commissioner t c m cch pincite petitioner argues that his place of business was in israel because he performed all of his research and fund management while in israel petitioner also claims that he had to be in israel to have access to his work files stored in his home_office claiming that he needed the research and notes in those work files to conduct his specialized investment approach through mutual funds but there was nothing about these files that necessitated their storage in israel instead petitioner kept them there because of his personal choice to live in israel and work from his home in israel petitioner also could have performed this research while in the united_states using the laptop with merrill lynch’s operating system there was nothing about the nature of his work or merrill lynch’s requirements that necessitated his conducting the research while in israel the choice to work in israel was made solely for personal reasons see sislik v commissioner t c m cch pincite petitioner indicates that when he had clients in manhattan at merrill lynch’s suggestion he would meet these clients at the citicorp center office an office designated for use by overseas-based employees when they had clients in the united_states petitioner asserts that this reaffirms that he was considered an international employee the fact that merrill lynch permitted petitioner to use office space in new york to entertain clients did not make him an international employee there is nothing in merrill lynch’s records to indicate that petitioner was considered an employee of a location other than the lynnvest group’s offices in new jersey petitioner also suggests that he was not licensed as a financial adviser or registered with finra because of his desire to continue his arrangement with mr lipton while in israel this may have been the case when petitioner moved to israel in but the parties agree that laws restricting u s citizens working in foreign countries prevented petitioner from registering and working as a financial adviser and soliciting clients in israel during the years in issue this restriction was affirmed by policies set forth in memoranda issued by both advest and merrill lynch additionally this arrangement with mr lipton to work under one broker number was a personal decision and was not required or requested by merrill lynch on the basis of this record we are satisfied that petitioner’s tax_home was in the new york metropolitan area and not israel we conclude that petitioner failed we presume that petitioner believes that his being considered an international employee would change the outcome of this case to meet both requirements for the foreign_earned_income_exclusion under sec_911 the parties agree that petitioner qualified as a bona_fide_resident of a foreign_country and thus met the second requirement under sec_911 petitioner did not meet the first requirement of the foreign_earned_income_exclusion since his tax_home was in the united_states and not in a foreign_country as required by sec_911 accordingly petitioner is not entitled to claim the foreign_earned_income_exclusion for or iii travel and other expenses generally a taxpayer who is an employee may deduct unreimbursed employee_expenses as an ordinary and necessary business_expense under sec_162 79_tc_1 in addition sec_6001 requires a taxpayer to maintain sufficient records to allow the determination of the taxpayer’s correct_tax liability regarding travel to and from a taxpayer’s place of work the normal expectation is that the taxpayer will choose to live near his place of employment see 603_f2d_1292 8th cir a taxpayer must have some business justification beyond merely personal reasons for maintaining a residence that is remote from his place of business if he wishes to deduct the travel_expenses or duplicate living_expenses see 55_tc_783 as discussed previously we have concluded that petitioner’s tax_home was in the united_states new york metropolitan area and that he resided in israel for personal reasons there is an exception to the general_rule where a taxpayer’s employment is expected to be temporary or last for a short_period in such circumstances a taxpayer may be able to deduct the travel_expenses to and from the temporary job site id pincite work prospects that are expected to continue for an indefinite period of time do not fall within this temporary employment exception 101_tc_537 nulsen v commissioner tcmemo_1984_307 48_tcm_297 a taxpayer is not considered temporarily away from home on a work assignment if the assignment is for more than year sec_162 flush language the purpose for allowing deductions for travel to and from a temporary business location is to assist a taxpayer who must temporarily be away from his residence for an employment- based need when it would be unreasonable to expect him to move indefinitely tucker v commissioner t c pincite for taxpayers not falling within this temporary work assignment exception costs of traveling to and from a place of business are considered personal and not deductible 326_us_465 in flowers the court held that the taxpayer whose job for a railroad was based in mobile alabama but who chose for personal reasons to live in jackson mississippi could not deduct the expenses for traveling back and forth between mobile and jackson as an ordinary and necessary business_expense id pincite when hired by his employer for the relevant tax years the taxpayer accepted his job with the condition that he be allowed to keep living in jackson the railroad accommodated his request but did not have a business reason for the taxpayer to live in jackson id pincite further in bjornstad v commissioner wl at the court held that the taxpayer could not deduct travel_expenses between the taxpayer’s tax_home in chicago and his home in stoughton wisconsin because the taxpayer was living in stoughton solely for personal reasons and did not have a business justification petitioner has not claimed he was on a temporary work assignment similar to the taxpayers in flowers and bjornstad petitioner chose to reside in a although petitioner did not claim he was on a temporary work assignment we did consider whether he could be considered on a temporary work assignment to determine whether he fell under the exception set forth in 55_tc_783 petitioner’s position with merrill lynch was as a regular employee to last for an indefinite period and his position lasted longer than year approximately years from until the end of thus peti- tioner’s work assignment with merrill lynch was not temporary see sec_162 flush language 101_tc_537 nulsen v commissioner tcmemo_1984_307 48_tcm_297 location remote from his employer’s place of business for personal reasons his employer did not require him to live remotely nor did his employer benefit from this choice of residence even if petitioners’ move to israel in was made partially for business reasons petitioner was working for a different employer at the time during the years in issue petitioner’s decision to live in israel was purely personal also similar to the taxpayer’s employer in flowers petitioner’s employer accommodated his choice of residence but did not gain anything from the arrangement for reasons previously discussed see commissioner v flowers u s pincite bjornstad v commissioner wl at thus petitioner’s unreimbursed expenses for travel between israel and the united_states for tax years and are considered personal expenses and are not deductible as ordinary and necessary business_expenses since none of petitioner’s unreimbursed travel_expenses are deductible ordinary and necessary business_expenses we do not address whether his records were sufficient to substantiate the expenses iv accuracy-related_penalty sec_6662 and b imposes a penalty of of the portion of an underpayment_of_tax attributable to a substantial_understatement_of_income_tax an understatement of income_tax is substantial if the amount of the understatement for the taxable_year exceeds the greater of of the tax required to be shown on the return or dollar_figure see sec_6662 sec_1_6662-4 income_tax regs to compute an understatement the amount of tax_shown_on_the_return is subtracted from the amount of tax required to be shown on the return sec_1_6662-4 income_tax regs the commissioner bears the burden of production with respect to a sec_6662 penalty sec_7491 respondent met his burden of production by showing that petitioner’s wages did not qualify as foreign_earned_income and he could not claim unreimbursed employee expense deductions the burden_of_proof thus shifts to petitioner to show that the penalty does not apply see 116_tc_438 the understatement for each year is greater than the greater of dollar_figure or of the tax required to be shown on the return because of concessions by respondent and petitioners the computation of the understatements appears to require rule computationsdollar_figure see below the calculations for understatements based on the notice_of_deficiency although respondent made some concessions for petitioner’s deductions the amounts conceded were relatively small compared to the amounts of foreign_earned_income exclusions and unreimbursed employee expense deductions disallowed even after concessions it is clear that the understatement is greater than the greater of dollar_figure or of the tax required to be shown on the return for each year continued the sec_6662 accuracy-related_penalty does not apply with respect to any portion of an underpayment if the taxpayer proves that there was reasonable_cause for such portion and that he acted in good_faith sec_6664 the determination of whether a taxpayer acted with reasonable_cause and in good_faith depends on the pertinent facts and circumstances including the taxpayer’s efforts to assess the proper tax_liability the knowledge and the experience of the taxpayer and any reliance on the advice of a professional such as an accountant sec_1_6664-4 income_tax regs an honest misunderstanding of fact or law that is reasonable in the light of the knowledge experience and education of the taxpayer may constitute reasonable_cause and good_faith id the taxpayer bears the burden of proving that he or she falls within this exception higbee v commissioner t c pincite continued year tax reported understatement tax required dollar_figure dollar_figure big_number big_number dollar_figure big_number big_number of tax required dollar_figure big_number big_number a taxpayer may demonstrate reasonable_cause and good_faith by showing reliance on professional advice from a tax_return_preparer where the taxpayer has disclosed all the relevant facts to the preparer evans v commissioner at in evans the taxpayers who were seeking a foreign_earned_income_exclusion for the taxpayer husband’s income earned in russia had their returns prepared by a competent tax_return_preparer id the taxpayer husband’s mother who oversaw his financial affairs under a power_of_attorney provided the preparer with the information to prepare the returns and gave him full disclosure of all relevant facts concerning the employment in russia id at the court held that since the foreign_earned_income_exclusion is a technical area of tax law the taxpayers reasonably relied on the advice they were given id at petitioner is a professional investment associate with a background in finance who has been practicing for many years petitioner is a sophisticated taxpayer who understands financial markets well and is experienced in researching complex issues see sec_1_6664-4 income_tax regs petitioners’ tax returns for all three years in issue were prepared by a professional mr kantzos a c p a based in the united_states unlike the court in evans we do not know the competence of the preparer or whether petitioners supplied mr kantzos with all relevant information there is insufficient evidence to establish whether petitioners provided mr kantzos with complete and accurate information about the nature of petitioner’s work or the restrictions imposed by law and by his employer in conducting business in israel additionally it is not clear whether petitioner’s preparer was informed that merrill lynch did not require him to live in israel see evans v commissioner at petitioner also has not provided evidence of any efforts he might have made to ascertain whether his tax treatment of the foreign_earned_income and travel_expenses was correct we are not satisfied that petitioners can claim reliance on the advice of a tax professional as a basis for reasonable_cause see higbee v commissioner t c pincite sec_1_6664-4 income_tax regs petitioners also assert as a basis for reasonable_cause and good_faith that respondent examined their returns for tax years through and the examiners did not disallow items similar to those at issue here during the examination s petitioners claim that they relied on the examiners not taking petitioners’ tax_return_preparer did not testify at trial in his response to respondent’s motion for partial summary_judgment which we denied on date petitioner asserted that petitioners’ tax returns for years through were examined by respondent and that the exclusions and deductions at issue were allowed petitioner asserts that n one of the supposedly relevant case law cited in the request was ever put forward by any irs personnel and that he even received a refund for one of the years on the continued issue with their exclusions and deductions as affirmation that their methodology was correct since each year stands on its own and is separately considered even if respondent had previously allowed the exclusions and deductions at issue for tax years through respondent is not bound to follow the same treatment for tax years through see saunders v commissioner tcmemo_2012_ slip op pincite petitioners have provided insufficient evidence to show that there was reasonable_cause for the underpayment and that they acted with reasonable_cause and in good_faith accordingly we hold that petitioners are liable for the accuracy- related penalty for tax years and we have considered all of the parties’ arguments and to the extent not addressed herein we conclude that they are moot irrelevant or without merit to reflect the foregoing decision will be entered under rule continued basis of petitioner’s statements it is unclear whether there were one or three examinations he refers to an examination for years through but also refers to three examinations and three separate audit teams petitioner also made this assertion at trial petitioner has not provided evidence of the examination s or the results thereof
